Case 4:15-cr-00096-LGW-CLR Document 115 Filed 03/22/21 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

UNITED STATES OF AMERICA
Case No. 4:15cr096
ORDER ON MOTION FOR
V. SENTENCE REDUCTION UNDER
18 U.S.C. § 3582(c)(1)(A)
(COMPASSIONATE RELEASE)
ZICRON LORENZEN WRIGHT

Upon motion of /Y the defendant [| the Director of the Bureau of Prisons for a_

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable
factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the
Sentencing Commission,

IT IS ORDERED that the motion is:

[_] GRANTED

[| The defendant’s previously imposed sentence of imprisonment of is reduced to
. If this sentence is less than the amount of time the defendant already served, the sentence
is reduced to a time served; or
[ ] Time served.
If the defendant’s sentence is reduced to time served:
L] This order is stayed for up to fourteen days, for the verification of the
defendant’s residence and/or establishment of a release plan, to make
appropriate travel arrangements, and to ensure the defendant’s safe

release. The defendant shall be released as soon as a residence is verified,

a release plan is established, appropriate travel arrangements are made,
Case 4:15-cr-00096-LGW-CLR Document 115 Filed 03/22/21 Page 2 of 4

and it is safe for the defendant to travel. There shall be no delay in
ensuring travel arrangements are made. If more than fourteen days are
needed to make appropriate travel arrangements and ensure the
defendant’s safe release, the parties shall immediately notify the court and
show cause why the stay should be extended; or

L] There being a verified residence and an appropriate release plan in place,

this order is stayed for up to fourteen days to make appropriate travel
arrangements and to ensure the defendant’s safe release. The defendant
shall be released as soon as appropriate travel arrangements are made and
it is safe for the defendant to travel. There shall be no delay in ensuring
travel arrangements are made. If more than fourteen days are needed to
make appropriate travel arrangements and ensure the defendant’s safe
release, then the parties shall immediately notify the court and show cause
why the stay should be extended.
[__] The defendant must provide the complete address where the defendant will reside
upon release to the probation office in the district where they will be released because it
was not included in the motion for sentence reduction.
[] Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”
of [ probation or [] supervised release of months (not to exceed the unserved
portion of the original term of imprisonment).
[] The defendant’s previously imposed conditions of supervised release apply to
the “special term” of supervision; or

[] The conditions of the “special term” of supervision are as follows:
Case 4:15-cr-00096-LGW-CLR Document 115 Filed 03/22/21 Page 3 of 4

[] The defendant’s previously imposed conditions of supervised release are unchanged.
L | The defendant’s previously imposed conditions of supervised release are modified as

follows:

L] DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

XX DENIED after complete review of the motion on the merits.

[><] FACTORS CONSIDERED (Optional)

Defendant contends his medical conditions, i.e. sarcoidosis, irregular heartbeat, immuno-
compromising medications, and possible diabetes, together with the risks associated with
COVID-19, qualify as “extraordinary and compelling reasons” under 18 U.S.C. § 3582(c) that
warrant compassionate release. The Court will assume, without deciding, that Defendant has
met his burden to show extraordinary and compelling reasons under § 3582(c).

That is not the end of the Court’s analysis, however. The factors contained in 18 U.S.C.
§ 3553(a) weigh in favor of Defendant serving the sentence imposed. In the underlying case,
while in a drunken state, Defendant attempted to kidnap a six-year-old child from her home.
When met with objection from the child’s family, Defendant threatened the family with a firearm
and stated that he would have his associates, members of a gang, “shoot up” their house. Upon
Defendant’s arrest, law enforcement located a .45 caliber firearm loaded with six rounds of
ammunition. In December 2015, a jury found Defendant guilty of possession of ammunition by

a convicted felon. With a total offense level of thirty-four and a criminal history category of VI,
Case 4:15-cr-00096-LGW-CLR Document 115 Filed 03/22/21 Page 4 of 4

Defendant’s advisory guideline range was 262 to 327 months’ imprisonment. In April 2016, the
Court varied downward and sentenced Defendant to 240 months’ imprisonment to be served
consecutive to his state parole revocation. Defendant began serving his federal sentence in May
2020; currently, Defendant’s projected release date is May 20, 2037, meaning he has over
sixteen years left to serve.

Defendant’s criminal history is also concerning. He is a career offender with eight felony
convictions, including two for commercial burglary, one for robbery, two for possession of
cocaine, two for distribution of cocaine, and one for aggravated assault. Defendant received
parole for most of the convictions only to have it revoked; indeed, he was on parole when he was
arrested in this case. It appears his past criminal activity did not deter him from committing
another offense. The Court concludes that granting Defendant compassionate release at this
juncture would not reflect the seriousness of his crime, promote respect for the law, provide just
punishment for the offense, nor afford general or specific deterrence for similar offenses.

[_ DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.

4)ref2)

Dated:

 

UNITEB-STATES-DISFRICT JUDGE
